Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-12, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roorda et al (US 2012/0296373).
Roorda et al discloses the following limitations: 
Claim 1. A tissue closure device comprising: a suture (130) ([0037]); an elongated body (106) defining a central longitudinal axis and including a proximal end, a distal end, and at least one guide lumen (124) with an opening (proximal end) and an exit (distal end), the at least one guide lumen traversing the elongated body at an angle with respect to the central longitudinal axis of the elongated body (Fig. 3; [0060]); at 

    PNG
    media_image1.png
    794
    590
    media_image1.png
    Greyscale




Under an alternative interpretation, the Roorda et al discloses: 


    PNG
    media_image2.png
    871
    841
    media_image2.png
    Greyscale

Claim 2. The tissue closure device of claim 1, wherein the opening is round or oval (Fig. 1). 
Claim 3. The tissue closure device of claim 1, wherein the at least one distal pivot member is connected to a corresponding one of the at least one proximal pivot member via a living hinge ([0038], [0067], i.e. the pivot members are injection molded or made of shape memory material which is flexible, allowing the device to flex and thereby form a living hinge to allow the shield and wings to pivot to its open position).
Claim 4. The tissue closure device of claim 1, wherein the at least one distal pivot member and the at least one proximal pivot member are pivotally retractable to be parallel to the elongated body as the tissue closure device is moved from the deployed position to a collapsed position (Fig. 4; [0067]). 
Claim 5. The tissue closure device of claim 4, wherein the at least one distal pivot member and the at least one proximal pivot member extend at angles laterally away from the central longitudinal axis when the tissue closure device is in the deployed position (Fig. 5; [0059]). 
Claim 8.  Using the alternative interpretation: The tissue closure device of claim 1, wherein the suture grasper comprises a needle (144), and the at last one distal pivot member (116) prevent inadvertent perforation of organs, vessels, or other tissues in the deployed position (i.e. the needle 144 would abut cuff 128 in distal pivot member 116 and not be able to go any further to hit other tissue).
Claim 10. A tissue closure system for a suturing procedure, the tissue closure system comprising: a suture (130) ([0037]); a suture grasper (144) ([0050]); and a tissue closure template, the tissue closure template including: an elongated body (106) defining a central longitudinal axis and having a proximal end, a distal end, and at least one guide lumen (124) with an opening (proximal end) and an exit (distal end), the at least one guide lumen traversing the elongated body at an angle with respect to the central longitudinal axis of the elongated body (Fig. 3; [0060]), wherein a distal portion of the elongated body is pivotally connected to at least one proximal pivot member (118) that is pivotally connected to at least one distal pivot member (116), the at least one proximal pivot member and the at least one distal pivot member are operable to extend laterally away from the elongated body in a deployed position (Fig. 8; [0058], [0059]), 
Claim 11. The tissue closure system of claim 10, wherein a distal end of the suture grasper (144) is insertable through the at least one guide lumen (124) (Figs. 3, 9; [0050]). 
Claim 12. The tissue closure system of claim 11, wherein the suture grasper comprises a needle (144), and the at least one distal pivot member, in the deployed position, prevent inadvertent perforation of organs, vessels, or other tissues by the suture grasper as the suture grasper is inserted through the opening of the at least one proximal pivot member (i.e. the needle 144 would abut cuff 128 in distal pivot member 116 and not be able to go any further to hit other tissue).
Claim 16. A method of closing a tissue opening, the method comprising: inserting an elongated body (106) into the opening (Fig. 6; [0058]), the elongated body defining a central longitudinal axis and including a proximal end, a distal end, and at least one guide lumen (124) with an opening (proximal end) and an exit (distal end), the at least one guide lumen traversing the elongated body at an angle with respect to the central longitudinal axis of the elongated body (Fig. 3; [0060]); pivoting at least one proximal pivot member (118) relative to a distal portion of the elongated body (Fig. 7; [0058]); pivoting at least one distal pivot member (116) relative to the at least one proximal pivot member (Fig. 8; [0059]) to define a suture retrieval space (see annotated figure from the alternative interpretation of claim 1) between each of the at least one proximal pivot member and at least one distal pivot member, the suture retrieval space receiving a portion of a suture (Fig. 10, needle 144 is inserted through openings 132 and 134 and engages the suture by coupling to cuff 128.  Upon the coupling, the needle is withdrawn through the same openings.  As seen in Fig. 10, there is a point in time when the needle is received with a portion of suture 130 in the cited suture retrieval space.  In other words, there is a point in time during the procedure wherein the suture retrieval space receives a portion of the suture, namely when the needle is withdrawing the suture back up; [0063]); and inserting a suture grasper (144) through an opening of the at least one proximal pivot member and into the suture retrieval space to engage the portion of the suture (Fig. 9A; [0060]-[0064], the needle 144 must go through opening 132 and into the cited suture retrieval space in order to engage a portion of suture 130, this is disclosed as the sequence of event and if the needle does not enter into the cited suture retrieval space, then the suture cannot/is not grabbed by the needle). 
Claim 17. The method of claim 16, further comprising inserting the suture grasper through the at least one guide lumen after pivoting the at least one distal pivot member (from Fig. 8 to Fig. 9, it can be seen needle 144 is not deployed through the angled lumen 124 until after pivoting the at least one distal pivot member 116 into position). 
Claim 18. The method of claim 16, further comprising retracting the at least one distal pivot member and the at least one proximal pivot member to be parallel to the elongated body to collapse the elongated body (Fig. 11; [0064]). 
Claim 19. The method of claim 16, wherein the suture grasper comprises a needle (144), and the at least one distal pivot member when pivoted prevent inadvertent perforation of organs, vessels, or other tissues (i.e. the needle 144 would abut cuff 128 in distal pivot member 116 and not be able to go any further to hit other tissue).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9539002 in view of Roorda et al. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10470750 in view of Roorda et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of patent claim in other respects.
Independent claims 1 and 10 of the instant application recite the additional feature of a suture absent from the patent claims.  However, in the same field of endeavor, Roorda et al teaches providing a suture (130) ([0037]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims to include a suture so that the device can be used to suture and close a puncture opening after a surgical procedure ([0010]).  
Independent claims 1 and 10 recite at least one proximal pivot member and at least one distal pivot member, these members are recited as the wings and shields of the patent claims.
Independent claim 16 recites the additional feature of a method for closing a tissue opening absent from the patent claims.  However, Roorda et al teaches a method of closing a tissue opening, the method comprising: inserting an elongated body (106) into the opening (Fig. 6; [0058]), the elongated body defining a central longitudinal axis and including a proximal end, a distal end, and at least one guide lumen (124) with an .
	
	

Allowable Subject Matter
Claims 6, 7, 9, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejections are obviated.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 13 recite the elongated body including at least one suture runner guide to control a location of the suture loaded onto the tissue closure device, the at least one suture runner guide disposed at a predetermined position distal to an inner surface of the at least one proximal pivot member.  Claim 20 recites controlling a location of the suture with at least one suture runner guide on the elongated body.  The device of Roorda et al is provided in a manner such that the suture is coupled to cuffs (128) and disposed at a distal end of the device at the start of delivery (Fig. 8; [0037]).  Bagaoisan et al (US 2012/0035623) discloses a suture runner guide (180) disposed on the elongated body for controlling the location of a suture (Figs. 3-5; [0081]).  However, unlike Roorda et al, Bagaoisan et al provides the guide because the suture is delivered to the target site (134) via a suture introduce (102) from a proximal end of the elongated body to a distal end of the elongated body.  Therefore, such a guide (180) is provided to manually extricate the suture along the elongated body if necessary ([0081]).  Since Roorda et al is used differently (suture is not delivered to the target site via a suture introducer, rather the .
Claim 9 recites a proximal portion of the elongated body includes a suture cleat for stabilizing or holding a suture taut.   The device of Roorda et al is provided in a manner such that the suture is coupled to cuffs (128) and disposed at a distal end of the device at the start of delivery (Fig. 8; [0037]).  Singhatat et al (US 2010/0249809) teaches a knot pusher (32) having a cleat (82) on a proximal portion of a handle (66) for a suture (Fig. 1; [0072]).  However, the device of Roorda et al is not used in a manner such that a suture or knot is pushed down the elongated body into the target area.  Rather, the suture is coupled to cuffs (128) and disposed at a distal end of the device already (Fig. 8; [0037]).  Therefore, it would not have been obvious to one of ordinary skill in the art to modify Roorda et al to provide a suture cleat on the proximal portion of the elongated body for stabilizing or holding a suture taut since the suture is never brought up or disposed at a proximal portion of the elongated member.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771